Citation Nr: 1103275	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran performed active duty from November 1968 to October 
1970 and served in the Republic of Vietnam from December 1969 to 
October 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the RO 
that determined that new and material evidence had not been 
received to reopen the claim of service connection for PTSD.

The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in March 2008.

In June 2008, the Board reopened the claim of service connection 
for a psychiatric disorder to include PTSD and remanded the 
reopened claim for additional development of the record.  This 
matter was remanded to the RO again in August 2009.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosis of 
PTSD in accordance with the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders, 4th ed.       

2.  The Veteran is not shown to have manifested a diagnosis of an 
innocently acquired psychiatric disorder until February 1975 when 
a depression neurosis related to  stress caused by marital 
difficulties with a predisposing factor of a moderate personality 
disturbance was noted.   
.  
3.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to an innocently acquired anxiety or depressive 
disorder following service.  

4.  The currently demonstrated mood disorder and pain disorder 
are not shown to be due to any event or incident of the Veteran's 
period of active service. 
 
5.  The Veteran is shown to have a current Axis II diagnosis of a 
personality disorder, not otherwise specified.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by active 
duty service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010). 

2.  The Veteran's disability manifested by a mood disorder or 
pain disorder is not due to disease or injury that was incurred 
in or aggravated by active service; nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).   

3.  The Veteran's personality disorder, not otherwise specified 
is not a disease or injury for VA compensation purposes.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 3.306, 4.9 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in April 2001, 
July 2003, and July 2008.  The letters notified the Veteran of 
what information and evidence must be submitted to substantiate a 
claim to reopen and service connection, as well as what 
information and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective dates in 
July 2008.  The claims were readjudicated in the May 2009 and 
September 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In light of the Veteran's statements and testimony and his 
current representative, the Board finds that the record shows 
that the Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims.  

Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board finds 
the duty to notify provisions of the VCAA have been fulfilled, 
and any defect in notice is harmless and nonprejudicial to the 
Veteran.    

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and VA's duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The Social Security 
Administration records and supporting medical examinations are of 
record.  

The VA treatment records dated from June 2000 to August 2010 were 
obtained and associated with the claims folder.  The private 
medical evidence and medical opinions dated from the 19780's to 
2010 are associated with the claims file.  

There is no identified relevant evidence that has not been 
obtained for review.  A VA psychiatric examination was performed 
in December 2008 and addendum in the form of medical opinion was 
obtained in 2010.  

The Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating any of these 
claims.  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a psychoses became manifest to a degree of 10 percent or more 
within one year from the date of the Veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires the presence of three 
elements: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in- service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2010).  With respect to the third element, 
if the evidence shows that the veteran engaged in combat and he 
is claiming a combat related stressor, no credible supporting 
evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 
(1994).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a).   38 
C.F.R. § 4.125(a) refers to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders, 4th ed. 
(1994) (DSM-IV) as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  

DSM-IV provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of himself or others, and (2) the person's response 
involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of 
an in-service stressor event if the requirements of 38 C.F.R. 
§ 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) 
reduces the evidentiary burden of establishing a stressor when it 
is related to a fear of hostile military or terrorist activity.  
See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor 
related to prisoner-of-war (POW) experience) and (f)(4) (stressor 
of in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  See 75 Fed. 
Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to a claim of service connection for PTSD 
that is received by VA on or after July 12, 2010; or was received 
by VA before July 12, 2010 but has not been decided by the RO as 
of that date; or is appealed to the Board on or after July 12, 
2010; or was appealed to the Board before July 12, 2010, but has 
not been decided by the Board as of that date; or is pending 
before VA on or after July 12, 2010, because the Court of Appeals 
for Veterans Claims (Court) vacated a Board decision on the 
application and remanded it for readjudication.  See 75 Fed. Reg. 
39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness or 
horror. 

75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service 
connection can be granted for PTSD if the evidence demonstrates a 
current diagnosis of PTSD (rendered by an examiner specified by 
the regulation); an in-service stressor consistent with the 
places, types, and circumstances of service (satisfactorily 
established by lay testimony) that has been medically related to 
the Veteran's fear of hostile military or terrorist activity by a 
VA psychiatrist or psychologist, or one contracted with by VA; 
and the Veteran's PTSD symptoms have been medically related to 
the in-service stressor by a VA psychiatrist or psychologist, or 
one contracted with by VA.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  


Analysis

Entitlement to service connection for PTSD

As noted, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
DSM-IV as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid diagnosis of 
PTSD requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.

The Veteran asserts having PTSD due to traumatic events he 
experienced in service.  The service personnel records show that 
he served in the Republic of Vietnam from December 2, 1969 to 
October 27, 1970 with the 212th Military Police Company when he 
reports being under rocket attack and fearing for his life.  

The operational reports from the 1st Logistical Command indicate 
that elements of the 212th Military Police Company were stationed 
at Long Binh and that the base was attacked by rockets on 
December 10, 1969 resulting in four personnel being injured and 
four building being damaged.  The records also show that Long 
Binh came under attack on December 30, 1969.   

Thus, the evidence tends to show that events consistent with 
those identified by the Veteran as likely as not did occur during 
the period that he was serving in the Republic of Vietnam in that 
this base was subjected to attacks.  

However, the Board finds that the preponderance of the evidence 
establishes that the Veteran does not have a current diagnosis of 
PTSD that can be causally linked to any claimed event or incident 
of his period of active service.  The more probative evidence of 
record establishes that the Veteran does not meet the criteria 
for a diagnosis of PTSD in accordance with the provisions of DSM-
IV.  

The Veteran was afforded a VA psychiatric examination in December 
2008 and the VA psychologist provided addendum opinions in 2010.  
The examiner reviewed the Veteran's medical and psychiatric 
history and claims folder and examined the Veteran.  The examiner 
noted that she performed a five hour review of the claims folder.  

The VA examiner noted that the information provided by the 
Veteran during the evaluation frequently contradicted information 
in his records especially with regards to his preliminary 
history, psychiatric symptoms and extent of his substance abuse.  

Significantly, the VA examiner stated that it was difficult to 
obtain a clear picture of the Veteran's current or past 
psychiatric symptoms due to his tendency to be dramatic and vague 
and his difficulty providing a detailed history.  

The examiner noted that a review of the record showed that the 
Veteran had been in treatment with multiple providers and 
received multiple diagnoses over the years.  The examiner noted 
that the Veteran reported receiving private treatment for 
"nerves" in October 1970.  

The Veteran reported receiving treatment for "nerves" in 1970 
and 1971 at VA; however, the examiner noted there are no records 
of this treatment.  The VA examiner added that a depressive 
neurosis and moderate personality disturbance were diagnosed at a 
Hospital in 1975 when the Veteran reported feeling nervous since 
Vietnam.  

The VA examiner noted that the private records dated in 1981 
showed that the Veteran reported being nervous and anxious.  The 
private records dated in 1983 indicated that the Veteran had high 
anxiety and extreme difficulty coping with physical changes and 
pain.  

In 1983, an adjustment disorder with depressed mood and lifelong 
pattern of suspiciousness and distrust were diagnosed by Dr. W.  
In May 1984, dysthymic disorder, agitated type, was diagnosed by 
Dr. O.    

The VA examiner in reviewing the record added that a May 1985 
private record noted that the Veteran had mental depression and 
had a lot of personal problems.  

In January 1988, a major depressive disorder with melancholia, in 
part the result of work-related injury, was diagnosed.  The 
examiner noted that, from 1989 to 1991, the Veteran was abusing 
substances and having unclear treatment and began treatment in 
1996 when antidepressants were prescribed.  

The VA examiner added that the Veteran began seeing a 
psychiatrist in January 1997.  In June 1998, Dr. S.L. changed the 
Veteran's diagnosis to bipolar mood disorder.  

The Veteran sought treatment from Dr. L. from 1997 to 2000.  In a 
2000 letter, Dr. L. stated that, after treating the Veteran for 
three years, the Veteran admitted abusing adipex (30 to 40 a 
month); marijuana (2 hits three times a day); and pain pills 
(codeine and Percocet).  

The VA examiner noted in reviewing the record that a July 1999 
workers compensation evaluation report by Dr. W. showed a 
diagnosis of major depressive disorder in partial remission, 
substance abuse dependence by history and paranoid personality 
traits.  

Dr. W. noted that the Veteran had developed PTSD symptoms 
including flashbacks and nightmares and that the symptoms have 
gradually resolved over the years.  Dr. W. was unable to find a 
history of manic symptoms and indicated that there was some 
evidence of symptom exaggeration on the MMPI.  Dr. W. related the 
major depressive disorder to the Veteran's work related injuries 
and substance abuse.  

The VA examiner noted that an April 2000 disability evaluation 
report by Dr. J. indicated that the diagnoses were bipolar 
disorder, probable mixed type; pain disorder with psychological 
factors and general medical condition; and alcohol dependence by 
history.  Dr. J. added that there was a history of significant 
PTSD after Vietnam and some ongoing difficulty with PTSD.  

A May 2000 worker's compensation report by Dr. V. identified 
diagnoses of major depressive disorder and hysteriod depressive 
features.  It was noted that the Veteran might be showing 
exaggerating symptoms on the MMPI.  

The VA examiner noted that, from September 2000 to December 2005, 
the Veteran received treatment at VA that showed diagnoses of 
rule out mood disorder secondary to medical condition and 
marijuana abuse; polysubstance dependence; profile suggestive of 
PTSD but due to continued substance abuse, difficult to discern, 
versus independent psychiatric disorder; rule out anxiety 
disorder not otherwise specified; rule out PTSD; PTSD; 
polysubstance dependence possibly in early remission; mood 
disorder per history, stable now; histrionic personality 
disorder; no evidence of attention deficit hyperactivity 
disorder; cannabis dependence; alcohol abuse in early partial 
remission; depression due to general medical condition, 
historical diagnosis; and personality disorder not otherwise 
specified.  The Veteran stopped treatment at VA in 2006.  

The VA examiner noted that VA sent a letter to the Veteran 
regarding a PTSD screening referral. There was no indication that 
the Veteran responded to the letter or completed the PTSD 
screening.  A second PTSD screening referral was made in November 
2008.  The Veteran refused VA services because he was in 
treatment with another doctor.   

Regarding the PTSD assessment, the examiner noted that the 
Veteran reported having combat experience in Vietnam and was a 
cook and also transported Vietnamese civilians on and off base.  
He reported that, while stationed at Long Binh, he was under 
mortar attack and ground attack and experienced intense fear.  

The VA examiner noted that the Veteran reexperienced the event by 
having recurrent and intrusive distressing recollections of the 
event, including images, thoughts, or perceptions; intense 
psychological distress at exposure to images, thoughts or 
perceptions; and intense psychological distress at exposure to 
internal or external cues that symbolized or resembled an aspect 
of the traumatic event.  The examiner stated that the Veteran had 
persistent avoidance of the stimuli associated with the trauma 
and numbing of general responsiveness.  

The VA examiner added that the Veteran made efforts to avoid 
thoughts, feelings, or conversations associated with the trauma; 
made efforts to avoid activities, places, or people that arouse 
recollections of the trauma; had feelings of detachment or 
estrangement from others; and had restricted range of affect.    

Regarding symptoms of increased arousal, the VA examiner noted 
that the Veteran had irritability and outbursts of anger, 
difficulty concentrating, and an exaggerated startle response.  
He denied that the symptoms caused clinically significant 
distress or impairment in social, occupational or other areas of 
functioning.  He had intrusive trauma memories, thoughts and 
images monthly, but denied having trauma dreams or flashbacks.  

The Veteran reported that, once a month, he had psychological 
distress at exposure to internal or external cues that symbolized 
or resembled an aspect of the trauma.  He denied having any 
physiological reactivity on exposure to external or internal cues 
that symbolized or resembled an aspect of the trauma.  

The VA examiner concluded that the Veteran did not meet B 
criteria for PTSD for re-experiencing trauma.  The examiner noted 
that, although the Veteran did have some re-experiencing 
symptoms, he reported that they did not cause significant 
distress.  

The VA examiner also concluded that the Veteran did meet criteria 
C for avoidance/numbing, and the severity was assessed as mild 
based on symptoms frequency and intensity.  The Veteran reported 
having moderate symptoms of effort to avoid thoughts, feelings, 
or conversations related to trauma; avoidance of activities, 
places or people that aroused trauma memories; and feeling of 
detachment or estrangement from others.  He reported having mild 
symptoms of restricted range of affect.  He denied having an 
inability to recall important aspects of the trauma or a sense of 
foreshortened future.  

The VA examiner also found that the Veteran did not meet D 
criteria for PTSD based on arousal symptoms.  The examiner added 
that, although the Veteran had arousal symptoms, the symptoms 
were more likely reflective of his mood, pain and personality 
disorders.  

The VA examiner noted that the Veteran reported having  more 
intense symptoms immediately after the Vietnam war, but it was 
unclear if he would have met the full criteria for PTSD at that 
time.  

The examiner noted that the Veteran reported that his symptoms 
partially remitted over the years but increased after the 9-11 
attacks.  See also the February 2010 addendum to the VA medical 
opinion.     

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.    

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file "[was] not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id. 

In the present case, the VA examiner reviewed the Veteran's 
entire medical history and examined the Veteran before rendering 
a medical opinion.  The Board finds the December 2008 and 2010 VA 
medical opinions to have great probative weight because the VA 
psychologist considered the full criteria under DSM-IV for a 
diagnosis of PTSD.  

The VA psychologist in this regard reviewed each criterion for a 
PTSD diagnosis in accordance with DSM-IV and indicated if each 
criteria was met or not met and gave a rationale for the 
conclusions reached.  

There is medical evidence that suggests that the Veteran has a 
diagnosis of PTSD.  

In two statements dated in January 2009 and January 2010, Dr. 
E.B., a private psychiatrist, stated that the Veteran first came 
under her care in February 2007.  Dr. E.B. noted that the 
Veteran's problems initially started when he served in Vietnam, 
where his duties consisted of being an military policeman and 
transporting civilians.  

Dr. E.B. also noted that the Veteran was involved in active 
combat and that, after service, the Veteran sought treatment in 
1970 to 1972, and was prescribed Valium that was not enough to 
control his panic attacks, flashbacks or nightmares of Vietnam or 
his guilt complex.  

Dr. E.B. noted that the Veteran supplemented his prescriptions 
with drugs he bought off the streets and, in spite of all the 
treatment, still suffered from anxiety and flashbacks from  the 
war.  

In a January 2010 statement, Dr. E.B. added that, upon returning 
home after service, the Veteran became very anxious, depressed 
and suicidal; developed a guilt complex; and continued to 
struggle with his depressive symptoms over the years.  

Dr. E.B. noted that, when the Veteran served in Vietnam, there 
was a constant threat of serious harm and possible death on a 
daily basis and that, in order to deal with his helplessness, he 
numbed his feelings by using opium and speed.  Upon returning 
after service, he became very depressed, angry, anxious and 
suicidal.  Dr. E.B. concluded that the Veteran's history and 
symptoms satisfied the DSM-IV criteria for PTSD.   

The Board finds that the medical opinion by Dr. E.B. to be of 
limited probative value when compared to the VA medical opinion.  
The medical opinion is less detailed than the VA opinion.  For 
instance, Dr. E.B. made a conclusory statement that the Veteran 
had PTSD in accordance with the DSM-IV, but did not address all 
of the DSM-IV criteria.  

Dr. E.B. addressed criteria A, the sufficiency of the stressor 
event.  As noted, the Board conceded that the stressor event of 
being under rocket and mortar attack is sufficient for a 
diagnosis of PTSD.  Dr. E.B. did address whether criterion B, C 
or D had been met.   

To this extent, the Board finds the medical statements by Dr. 
E.B. to have limited evidentiary worth because the medical 
opinions are general and conclusory without any detail or 
discussion of the facts which supported the diagnosis.  

For instance, Dr. E.B. did not discuss the symptoms that 
supported the DSM-IV criteria for a diagnosis of PTSD, as did the 
VA examiner.  A medical opinion that contains only data and 
conclusions without any supporting analysis is accorded no 
evidentiary weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

Also, there is no indication as to what extent the claims folder 
including the related clinical information and medical history 
had been independently assessed for the purpose of preparing the 
opinion.  

In the February 2010 addendum VA opinion, the VA psychologist 
reviewed the January 2009 statement by Dr. E.B., but still opined 
that the statement did not document that the Veteran met the DSM-
IV criteria for PTSD.  

The VA psychologist added that, while Dr. E.B. noted that the 
Veteran had PTSD symptoms of "panic attacks, flashbacks, 
nightmares and a guilt complex," only flashbacks and trauma 
dreams were actually PTSD symptoms, and these symptoms alone were 
not sufficient for a diagnosis of PTSD.  

The VA psychologist noted that the panic attacks and guilt were 
often associated with PTSD, but were not part of the diagnostic 
criteria.  The VA psychologist added that the Veteran denied 
experiencing flashbacks upon examination in December 2008 and 
denied all other re-experiencing symptoms with the exception of 
intrusive trauma memories, thoughts or images once a month and 
psychological distress at exposure to internal and external cues 
that symbolized or resembled an aspect of the traumatic event.  

The VA psychologist noted that these symptoms did not bother him, 
and per the DSM-IV criteria, "clinically significant distress" 
was required to make a diagnosis of PTSD.  

For these reasons, the VA medical statements dated in December 
2008 and February 2010 must be afforded more evidentiary weight 
than the opinions by Dr. E.B. in deciding the question of whether 
a diagnosis of PTSD is established on this record.  

In its role as a finder of fact, the Board finds that the 
December 2008 and 2010 VA medical opinions by the VA psychologist 
clearly establishes that the Veteran does meet the criteria of a 
diagnosis of PTSD in accordance with DSM-IV.  

The Veteran's own implied assertions that he had PTSD due to 
events in service are afforded limited if not probative weight in 
the absence of a showing that the Veteran has the expertise to 
render opinions about medical matters.  

Although the Veteran is competent to testify as to his symptoms, 
where the determinative issue involves a question of medical 
diagnosis, only individuals possessing specialized medical 
training and knowledge are competent to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In conclusion, the more probative evidence establishes that the 
Veteran does not have a current diagnosis of PTSD in accordance 
with DSM-IV.  As the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  

Accordingly, on this record, service connection for PTSD is not 
warranted.  


Entitlement to service connection for another innocently acquired 
psychiatric disorder

Following a careful and thorough review of the record, the Board 
finds that the preponderance of the evidence establishes that the 
Veteran's current Axis I psychiatric diagnoses are those of a 
mood disorder and pain disorder.  

The service treatment records showed that, upon enlistment 
examination in October 1968, a psychiatric examination was 
reported to have been normal.  

The service treatment records showed that, when seen in February 
1969, while serving at Fort Knox prior to going to the Republic 
of Vietnam, he reported getting "sick on performing OJT 
cooking."  He was noted to appear anxious and to be saying that 
he could not do it.  The health care provider noted that there 
was "no medical reason why [the Veteran] [could not] do this" 
and added that the job he did was "administrative."  A 
psychiatric diagnosis was not rendered at that time.  

At the time of the separation examination in October 1970, 
psychiatric examination was reported to have been normal.  

Also of record is a report of a service examination performed for 
enlistment in the Reserve dated in December 1975.  A psychiatric 
examination was noted to be normal.  

A June 1985 medical statement by Dr. H.J. reported a "tenuous 
impression" of a schizophrenia problem with associated 
depression and somatization.  There is no current diagnosis of 
schizophrenia.  See the December 2008 VA examination report.  

The first clinical evidence of a psychiatric diagnosis was 
reported in 1975, when the veteran was referred by a doctor for 
"nervous problems."  His wife reported that he had been 'messed 
up' for the past three months and had not been functioning well.  
The Veteran reported being "very nervous since returning from 
Vietnam in 1970."  He also reported smoking "grass," taking 
"speed" and later some heroin.  He denied any current drug 
usage, except for occasional "pot," but added that he had been 
drinking a little more alcohol lately.  

The private hospital records dated in February 1975 indicated 
that the Veteran was hospitalized for three days and was seen 
daily in psychotherapy and had difficulty making any sort of 
therapeutic alliance due to his nontrusting stance.    

The Veteran was noted at that time to be quite symptomatic with 
both depression and anxiety and was started on medication, but 
had a negative psychological response.  The Veteran's serious 
marital difficulties were explored, and outpatient martial 
therapy was recommended.  The status of the Veteran's brain 
functioning was to have been explored, but he pushed for an early 
discharge, noting that he would see a neurosurgeon. 

The discharge diagnosis was that of depression neurosis; stress: 
marital difficulties; predisposition: moderate personality 
disturbance; impairment: moderate on admission and discharge.   

The record shows a history of psychiatric and substance abuse 
treatment following this initial episode of medical care.  There 
were diagnoses of adjustment disorder with depressed mood; 
dysthymic disorder; major depressive disorder; neurosis; bipolar 
mood disorder; schizophrenia; and depression.   

The Board finds in this case that the more probative evidence 
establishes that the Veteran currently has Axis I diagnoses of a 
mood disorder, not otherwise specified and a pain disorder 
associated with both psychological and general medical condition.  
See the December 2008 VA examination report.  

The Veteran was afforded the VA psychiatric examination in 
December 2008 in order to clarify his current diagnosis and 
obtain medical evidence as to the etiology of any current 
psychiatric diagnosis.  The examiner, a VA psychologist, 
thoroughly reviewed the claims folder and examined the Veteran.    
  
The VA examiner noted that the Veteran was abusing stimulants, 
alcohol, marijuana and pain medications when the various 
diagnoses (adjustment disorder with depressed mood; dysthymic 
disorder; major depressive disorder; bipolar mood disorder; 
schizophrenia; and depression) were rendered.  

The VA examiner added that, although the Veteran reported having 
mood symptoms after leaving Vietnam, there was ample evidence in 
the record that his mood symptoms increased secondary to his 
physical injuries and pain.  The examiner stated that it was 
unclear whether the current mood symptoms were related to his 
earlier mood symptoms or to his personality disorder or were 
secondary to substance abuse, or if they represented an 
independent psychiatric diagnosis.  

The VA examiner noted that the Veteran also had a diagnosis of 
personality disorder, not otherwise specified with histrionic 
features and had a long history of polysubstance dependence which 
was closely intertwined with his mood disorder and complicated 
the diagnosis.  

The Veteran also was noted to have a long history of a pain 
disorder that contributed to his mood disorder and his substance 
dependence.  The examiner stated that the Veteran's personality 
disorder also contributed to and complicated his Axis I 
diagnosis.  

The VA examiner indicated that she was unable to determine the 
status of the Veteran's polysubstance abuse without resorting to 
speculation and that, given the Veteran's propensity to deny or 
minimize his drug use, the current level of drug use and abuse 
was unknown.  

The VA examiner opined that the Axis I diagnoses were those of 
mood disorder, not otherwise specified; polysubstance dependence; 
and pain disorder associated with both psychological and general 
medical condition.  The Axis II diagnosis was personality 
disorder, not otherwise specified.  

The VA examiner concluded that, although the Veteran had multiple 
psychiatric disorders, it was clear that his personality disorder 
and pain disorder were not acquired during his military service.  

The VA examiner stated that it was not possible without resorting 
to speculation to determine whether the Veteran's current mood 
disorder or his polysubstance dependence were acquired during or 
secondary to his military service.  See the December 2008 VA 
examination report.  

A conclusion that a diagnosis or etiology opinion was not 
possible "without resort to speculation" was a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion; therefore, the conclusion must be supported by evidence.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

However, on closer review, the Board finds the opinion to be 
against the Veteran's claim to the extent that the VA examiner 
could find no basis in the record to link the development of the 
current mood disorder to an event or incident the Veteran's 
period of service.   

The VA examiner noted by way of explanation that the Veteran had 
a long history of polysubstance dependence that was closely 
intertwined with his mood disorder and complicated the diagnosis.  
He also had noted a long history of pain disorder which 
contributed to his mood disorder and his substance dependence.  
The examiner finally stated that the Veteran's personality 
disorder also contributed to and complicated his Axis I 
diagnosis. 

In its role as a finder of fact, the Board finds that the 
December 2008 medical opinion by the VA psychologist to have 
sufficient evidentiary weight to decide this appeal on the basis 
that the current depressive or mood disorder was less likely than 
not due to disease or injury that was incurred in or aggravated 
by active service .  

The VA examiner in this regard reviewed the claims folder 
including the service treatment records and the private medical 
opinions before rendering a medical opinion.  

As noted, the examiner provided a rationale for the opinion.  The 
VA psychologist has the expertise to make such medical 
conclusions.  In determining the weight assigned to this 
evidence, the Board looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997).

Significantly, as noted by the VA examiner, there is additional 
probative medical evidence that related the postservice diagnoses 
of major depressive disorder and the current mood disorder to 
work-related injuries and/or polysubstance abuse after service.  

The Veteran underwent psychiatric evaluation by Dr. W. in 
September 1997 and 1999.  The Axis I diagnoses were those of 
major depressive disorder, recurrent and in partial remission and 
history of mixed substance abuse.  

Dr. W. opined that the major depressive disorder was related to 
the Veteran's various work related injuries and to substance 
abuse.  See also a September 1995 psychiatric evaluation by 
I.M.D. that related the major depressive disorder to work related 
injuries and an April 2000 workers compensation evaluation.  

Also, the VA mental health treatment records dated in May 2001 
and December 2005 related the mood disorder and depression to the 
Veteran's general medical condition.  

Significantly, in May 1984, the Veteran underwent the psychiatric 
evaluation in connection with a worker's compensation claim.  The 
examiner, based on his evaluation, related the dysthymic disorder 
or depressive neurosis to the injury and re-injury of the 
Veteran's low back in 1977 and 1982 after service, rather than 
any earlier event.  

Moreover, the psychological testing at that time showed the scale 
for depression was significantly elevated.  The examiner 
indicated that such a profile indicated "an agitated kind of 
depression, marked by restlessness."  

The examiner added that alcoholism, addiction and legal 
difficulties were common, that the extent of such depression 
ranged from "self-pity and criticism to severe psychotic 
depressions" and that "many show[ed] an inadequate and passive-
dependent adjustment pattern."  The failure to achieve 
satisfaction in life resulted in "either self-blame and 
depression or sometimes in projecting blame and having paranoid 
ideation."  The examiner noted that "long-term adjustment [was] 
tenuous at best."  

In addition, the Veteran has not submitted any medical evidence 
which tends to relate his current mood disorder or pain disorder 
to any event or incident associated with his period of active 
service.  

In the January 2010 statement, Dr. E.B. referred to the Veteran's 
"service-connected mood disorder."  She did not provide a 
rationale as to why she referred to the mood disorder in this 
way.  Thus, this medical conclusion has limited evidentiary 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's own implied assertions that his current mood 
disorder is medically related to his period of service are 
afforded no probative weight in the absence of evidence that he 
has the expertise to render opinions about medical matters or 
render a medical diagnosis.  See 38 C.F.R. § 3.159(a)(1) (2009); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Clearly, as discussed, the Board must rely on the competent 
medical evidence to decide the nexus question presented in this 
appeal.   

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  
The Veteran is competent to assert that he had experience 
nervousness since service.  However, these statements are found 
to be limited credibility in that the medical information 
provided by him following service when assessed by medical 
professionals initially in 1975 and later in 1984 led to 
diagnoses of a depressive disorder that was not related to any 
event or incident of his active service.   

Thus, the Board finds his current lay statements alone are not 
sufficient to establish a continuity of symptomatology for the 
purpose of linking the onset of his current mood disorder to his 
period of active service.   

Moreover, in the absence of a competent diagnosis of PTSD of 
delayed onset, the Board finds this medical evidence after 
service to be quite persuasive and almost controlling in showing 
that the development of any nervous symptomatology cannot be 
traced back to the Veteran's period of active service.  

Clearly, the Veteran's lay statements alone are not competent 
evidence for the purpose of linking the onset of any innocently 
acquired psychiatric disability to service.  As discussed, the 
Veteran's claim fails due to the lack of medical nexus 
associating current mood disorder or pain disorder to service.  

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence of a 
nexus to service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence that 
relates a current condition to that symptomatology.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

As discussed, the VA examiner opined that it was speculation to 
relate the current mood symptoms to the symptoms in service due 
to the Veteran's complicated mental health history which included 
polysubstance abuse, a personality disorder, and a pain disorder.  

There is no competent evidence to establish that the Veteran 
experienced symptoms in service or soon thereafter that were 
related to the current mood disorder.  

The Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability 
during the course of the appeal, there can be no valid claim."  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

To the extent that the probative and persuasive evidence of 
record establishes that there is no current diagnoses of 
adjustment disorder with depressed mood, dysthymic disorder, 
major depressive disorder, bipolar disorder, and depression, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  Gilbert, 1 
Vet. App. 49.  Accordingly, the claim is denied. 

The preponderance of the evidence also establishes that the 
current pain disorder is not related to service.  There is no 
evidence of a psychiatric disorder in service or evidence of a 
psychosis within one year of service separation.  

The preponderance of the evidence is against the claim for 
service connection for a mood disorder and a pain disorder, the 
benefit of the doubt doctrine is not for application.  Gilbert, 1 
Vet. App. 49.  Accordingly, the claim must be denied. 

Finally, the Board notes that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  

With respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m).  

A Veteran may be service connected for a disability resulting 
from drug abuse where that abuse is secondary to, or as a symptom 
of, a service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  
To the extent that the Veteran's symptoms in service may be 
related to primary substance abuse or personality disturbance, a 
basis for granting service connection is not presented.  

In this case, the Veteran does not contend nor does the evidence 
show that his drug abuse was secondary to, or as a symptom of, a 
service-connected disability.  More importantly, as noted, 
service connection is not in effect for any disability.  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for another innocently acquired  psychiatric 
disorder, to include a  mood disorder, pain disorder, adjustment 
disorder with depressed mood, dysthymic disorder, neurosis, major 
depressive disorder, bipolar disorder, schizophrenia and 
depression is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


